DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of prior-filed applications, 63/017464 filed on 04/29/2020 and 63/050032 filed on 07/09/2020, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Furthermore, the prior filed application 17/067150 is also acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon et al. (US 9,069,709), hereinafter Natanzon in view of Singer et al. (US 2018/0143881), hereinafter Singer
Regarding claims 1 and 18, taking claim 1 as exemplary, Sridharan teaches a method for mitigating a recovery impact on a primary application instance, the method comprising: 
establishing a replica application instance, the replica application instance representing an asynchronous replica of the primary application instance (Natanzon, Col.10, lines 9-15, the API 550 a is called to generate the first snapshot 522 a of the primary storage volume 512 a and ships the first snapshot 522 a to the replica site to be stored at the storage array 506 b as the third snapshot 532 a; Col.10, lines 57-59, the API 550 a is called to generate a copy of the third snapshot 532 a to form the intermediary snapshot 532 c); 
causing the replica application instance to follow the execution of the primary application instance (Natanzon, Col.10, line 57- Col.11, line 10, Process 800 reads next journal entry for I/O data (806). For example, the DPA 502 b reads the first journal entry from the difference journal 582 recorded after the first snapshot of the primary storage volume … the I/O data is applied to the offset in intermediary snapshot 532 c; Fig.8); 
capturing a memory image based on the replica application instance during execution by the replica application instance (Natanzon, Col.10,  lines 22-30, The differences between the second snapshot 522 b and the first snapshot 522 a are sent to the replica site (720) and a fourth snapshot 532 b is generated at the replica site (722).  and 
performing a recovery of the primary application instance by: restoring the primary application instance to a restore point based on the memory image (Natanzon, Col.1, lines, 33-39); 
generating a catch-up log (Natanzon, Col.11, lines 19-34, difference journal 582) based on a full log (Natanzon, Col.11, lines 19-34, local journal 580) associated with the primary application instance (Natanzon, Fig.5, see production site includes a local journal 580 ), the catch-up log including a subset of records from the full log (Natanzon, Col.10, lines 16-21) that are beyond the restore point; and 
causing the primary application instance to replay the catch-up log.  
Natanzon does not explicitly teach the catch-up log including a subset of records from the full log that are beyond the restore point; and causing the primary application instance to replay the catch-up log, as claimed.
However, Natanzon in view of Singer teaches generating a catch-up log based on a full log associated with the primary application instance, the catch-up log including a subset of records from the full log that are beyond the restore point (Singer, [0071], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610; [0072], The new primary database 610 sends the log information back to the old primary database system 605. In particular, the log information is a delta log 620 that includes transaction ; and 
causing the primary application instance to replay the catch-up log (Singer, [0072], Once the delta log is replayed on the old primary database system 605, both databases are logically equivalent).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Claim 18 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claim 19, Natanzon teaches a method comprising: 
at periodic intervals during execution of an application process by a primary application instance (Natanzon, Col.1, lines 12-23, Conventional data protection systems include tape backup drives, for storing organizational production site data on a periodic basis.): 
generating a catch-up log (Natanzon, Col.11, lines 19-34, difference journal 582) based on a full log (Natanzon, Col.11, lines 19-34, local journal 580) associated with the primary application instance (Natanzon, Fig.5, see production site includes a local journal 580 ), the catch-up log including a subset of records from the full log (Natanzon, Col.10, lines 16-21); and 
causing a replica application instance to replay the catch-up log (Natanzon, Col.10, lines 10-30, In particular, the difference journal 582 between the first and second snapshots is sent to the replica site if there is sufficient bandwidth … The differences between the second snapshot 522 b and the first snapshot 522 a are sent to the replica site (720) and a fourth snapshot 532 b is generated at the replica site (722). For example, the differences between the first and second snapshots 522 a, 522 b are added to the third snapshot 532 a to form the fourth snapshot 532 b); 
capturing a memory image, based on the replica application instance, after the replica application instance has completed replaying a respective catch-up log (Natanzon, Col.10, lines 25-30, the differences between the first and second snapshots 522 a, 522 b are added to the third snapshot 532 a to form the fourth snapshot 532 b); and 
positioning the memory image to enable access to the primary application instance for recovery.  
Natanzon does not explicitly teach positioning the memory image to enable access to the primary application instance for recovery, as claimed.
However, Natanzon in view of Singer teaches at periodic intervals during execution of an application process by a primary application instance (Singer, [0070], While the primary database system and the secondary database systems are connected, the primary databases system periodically creates snapshots of the stored database (e.g., the database stored in the persistence layer)).)
 positioning the memory image to enable access to the primary application instance for recovery (Singer, Singer, [0070], It may be a snapshot of the database in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to periodically create snapshots of a primary storage system and store the snapshots in a persistence layer and/or main memory for the primary system . A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 2, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, wherein the primary application instance is executed in a primary execution environment (Natanzon, Col.3, lines 26-35, production site) and wherein the replica application instance is executed in a replica execution environment (Natanzon, Col.3, lines 26-35, Site II) that is physically and/or logically separate from the primary execution environment (Natanzon, Col.3, lines 59-64, The production site and the backup site may be remote from one another).  
Regarding claim 25, claim 25 has similar limitations as claim 2 and is rejected for the similar reasons.
Regarding claim 3, the combination of Natanzon and Singer teaches all the features with respect to claim 2 as outlined above. The combination of Natanzon further teaches the method of claim 2, further comprising: pre-positioning the memory image before performing the recovery of the primary application instance (Singer, [0070], periodically creates snapshots of the stored database (e.g., the database stored in the persistence layer). As used herein, a snapshot is a definition or state of the database at a particular point in time. It may be a snapshot of the database in the persistence layer and/or the main memory).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 4, the combination of Natanzon and Singer teaches all the features with respect to claim 3 as outlined above. The combination of Natanzon further teaches the method of claim 3, wherein pre-positioning the memory image includes: generating a copy of the memory image (Singer, [0070], It may be a snapshot of the database in the persistence layer and/or the main memory; Note – copies of snapshot are created and stored in a persistence layer and a main memory); and storing the copy of the memory image in a recovery environment that is accessible to the primary execution environment (Singer, [0072], Then the old primary database system 605 identifies a snapshot 615 located in persistence storage on the primary database 605 … In some embodiments, the snapshot 615 may be the most recent available snapshot 615. The snapshot 615 is restored to main memory within the old primary database 605).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 26, claim 26 has similar limitations as claim 4 and is rejected for the similar reasons.
Regarding claim 5, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, wherein causing the replica application instance to follow the execution of the primary application instance includes: enabling the replica application instance to access records from the full log associated with the primary application instance (Singer, [0064], In order to propagate changes to the data or the underlying schema from the primary database system 505 to the secondary database system 510, processor 545 also replicates 530 transaction logs directly to the  and causing the replica application instance to perform transactions indicated in the records, the transactions previously performed by the primary application instance (Singer, [0064], Process control 560 includes one or more applications that cause processor 550 to then replay the transaction logs replicated from the primary database system 505, thereby replaying the transactions at the secondary system 510. As transaction logs are replayed, the various transactions executed at the primary database system become reflected in the secondary database system 510).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to apply transactions of a delta log to a primary application during a restoration process. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 7, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, further comprising: stopping execution by the replica application instance before performing the recovery of the primary application instance (Singer, [0069], if the primary database system fails … the secondary database system becomes the new primary database system 610; Natanzon, Col.3, lines 26-35, The backup site is responsible for replicating production site data;  Note – when the primary system fails and the secondary system takes over 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to have a secondary system takes over the primary role when a primary system fails. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 9, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon  further teaches the method of claim 1, wherein the memory image is one of a plurality of memory images captured based on the replica application instance during execution by the replica application instance (Natanzon, Col.10, lines 9 –30, The differences between the second snapshot 522 b and the first snapshot 522 a are sent to the replica site (720) and a fourth snapshot 532 b is generated at the replica site (722)), the method further comprising: before restoring the primary application instance to the restore point based on the memory image: identifying the memory image as a most recent memory image of the plurality of memory images (Singer, [0072], the snapshot 615 may be the most recent available snapshot 615); and selecting the memory image in response to identifying the memory image as the most recent memory image (Singer, [0072], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to select a most recent available snapshot to restore a failed primary system. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 10, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, further comprising: establishing a replica relationship between the primary application instance and the replica application instance (Natanzon, Col.10, lines 9-30; Singer, [0070], the snapshot may be of a database the primary database system knows is replicated at the secondary database).  
Regarding claim 11, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, further comprising: detecting a failure in the primary application instance and/or an environment in which the primary application instance is executing (Singer, [0071], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610); wherein the recovery of the primary application instance is performed in response to detecting the failure (Singer, [0072], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary database system 605 is performed).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer restore a primary system after a failure has occurred to the primary system. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 23, claim 23 has similar limitations as claim 11 and is rejected for the similar reasons.
Regarding claim 17, the combination of Natanzon and Singer teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, wherein the memory image is one of a plurality of memory images captured at different times during execution by the replica application instance (Natanzon, Col.10, lines 9-30; Singer, [0070], a snapshot is a definition or state of the database at a particular point in time); and wherein the plurality of memory images are managed using a linked difference-only index and/or a linked full-index (Natanzon, Col.10, lines 9-30; Singer, [0070],  The snapshot may be identified by a position on the transaction log 625).  
Regarding claim 33, claim 33 has similar limitations as claim 17 and is rejected for the similar reasons.
Regarding claim 20, the combination of Natanzon and Singer teaches all the features with respect to claim 19 as outlined above. The combination of Natanzon further teaches the method of claim 19, further comprising: performing a recovery of the primary application instance based on the memory image (Singer, [0070], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610. This failure/takeover may also be identified by a position on the transaction log 625; [0071], Once the old primary database system 605 returns to an operational mode, a failback operation to restore the state of the old primary database system 605 is performed; [0074]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to restore a failed primary database system using a selected snapshot. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).
Regarding claim 21, the combination of Natanzon teaches all the features with respect to claim 20 as outlined above. The combination of Natanzon father teaches the method of claim 20, wherein the catch-up log is a first catch-up log (Natanzon, Col.10, lines 4-30, difference journal), the subset of records is a first subset of records, and wherein performing the recovery of the primary application instance includes: 
restoring the primary application instance to a restore point based on the memory image (Singer, [0070], [0072], The snapshot 615 is restored to main memory within the old primary database 605; [0074]); 
generating a second catch-up log based on the full log associated with the primary application instance, the second catch-up log including a second subset of records from the full log that are beyond the restore point (Singer, [0072], The old primary database system then communicates with the new primary database system 610 to obtain the transaction log from the new primary database 610. The new primary database 610 sends the log information back to the old primary database system 605. In particular, the log information is a delta log 620 that includes transaction information for all transactions performed by the new primary database system after the log position corresponding to the snapshot (e.g., log position 5500 in FIG. 6)); and 
causing the primary application instance to replay the second catch-up log (Singer, [0072], Once the delta log is replayed on the old primary database system 605, both databases are logically equivalent).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teaching of Singer to restore a failed primary database system using a selected snapshot and a delta log. A person of ordinary skill in the art would have been motivated to combine the teachings of Natanzon with Singer because it improves efficiency and reliability of a storage system disclosed in Natanzon by restoring a storage system using snapshot and transaction logs with reduced recovery time (Singer, [0010], [0021]).

Claims 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Natanzon and Singer as applied to claims 1 and 19 respectively above, and further in view of Sridharan (US 2019/0163372), hereinafter Sridharan.
Regarding claim 6, the combination of Natanzon teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon does not explicitly teach the method of claim 1, wherein no memory images are captured based on the primary application instance, as claimed.
However, the combination of Natanzon in view of Sridharan teaches the method of claim 1, wherein no memory images are captured based on the primary application instance (Sridharan, [0035], Backup proxy 165 then generates a backup image (e.g., backup image 180(1)) from the replica using the metadata; Fig.1, see Backup Proxy 165 in Cloud Computing Device 155).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Natanzon to incorporate teachings of Sridharan to only generate a backup image in a cloud computing site from a replica. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Natanzon with Sridharan because it improves efficiency and performance of the storage system disclosed in the combination of Natanzon by reducing data retransmitting from a primary site to a secondary site which reduces network trafficking (Sridharan, [0007]).
Regarding claim 27, claim 27 has similar limitations as claim 6 and is rejected for the similar reasons.

Claims 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Natanzon and Singer as applied to claims 1 and 20 respectively above, and further in view of Bellaton et al. (US 2002/0162020), hereinafter Bellaton.
Regarding claim 8, the combination of Natanzon teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, further comprising: isolating the primary application instance from one or more network connections before performing the recovery of the primary application instance (Singer, [0070], While the primary database system and the secondary database systems are connected; [0071], In the event of a failure of the primary database system, the secondary database system takes over as the new primary database system 610 … since the database system 605 and the database system 610 are not connected); determining that the primary application instance has completed replaying the catch- up log (Singer, [0074], after the old primary database system 605 receives the transaction log information it applies the transaction log information to the snapshot data on the first database system in operation 708 … After applying the transaction log information to the snapshot data on the old primary database system 605 in operation 708, the data on the first database system is logically equivalent to data on the new primary database system 610); and reconnecting the primary application instance to the one or more network connections in response to determining that the primary application instance has completed replaying the catch-up log.

However, the combination of Natanzon in view of Bellaton teaches reconnecting the primary application instance to the one or more network connections in response to determining that the primary application instance has completed replaying the catch-up log (Bellaton, [0078], ensure that a reconnection to a primary server occurs after failover and recovery of the primary server.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Natanzon to incorporate teachings of Bellaton to ensure that a reconnection to a primary server occurs after transactions of delta log are replayed at the primary database, which is the completion of the recovery of the primary system. A person or ordinary skill in the art would have been motivated to combine the teachings of the combination of Natanzon with Bellaton because it improves reliability of the system disclosed in the combination of Natanzon by ensuring correct data is provided by a primary server (Bellaton, [0078]).
Regarding claim 22, claims 22 has similar limitations as claim 8 and is rejected for the similar reasons.

Claims 12, 15-16, 28, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Natanzon and Singer as applied to claims 1 and  above, and further in view of Spottswood et al. (US 2020/0073759), hereinafter Spottswood.
Regarding claim 12, the combination of Natanzon teaches all the features with respect to claim 1 as outlined above. The combination of Natanzon further teaches the method of claim 1, further comprising: enabling the replica application instance to use persistent memory (PMEM) as volatile-mode memory to store and access in-memory data during execution (Singer, [0062], Primary database system 505 may include an in-memory database in which substantially all actively used data may be kept and maintained in main memory 535 so that operations can be executed without disk I/O; [0070],  It may be a snapshot of the database in the persistence layer and/or the main memory; [0072], The snapshot 615 is restored to main memory within the old primary database 605. ); wherein capturing the memory image includes safekeeping, in the PMEM, a particular state of the in-memory data at a particular time of capture.  
The combination of Natanzon does not explicitly teach the main memory is a persistent memory (PMEM) and wherein capturing the memory image includes safekeeping, in the PMEM, a particular state of the in-memory data at a particular time of capture, as claimed.
However, the combination of Natanzon in view of Spottswood teaches the method of claim 1, further comprising: enabling the replica application instance to use persistent memory (PMEM) as volatile-mode memory to store and access in-memory data during execution (Spottswood, [0041], During operation, software executed by processor 108 may cause a portion of system memory 110 to be designated as a scalable persistent memory region 128, i.e., essentially a virtual  wherein capturing the memory image includes safekeeping, in the PMEM, a particular state of the in-memory data at a particular time of capture (Spottswood, [0027], Such a region is intended to function essentially as a virtual non-volatile dual in-line memory module (virtual NVDIMM), such that data stored in scalable persistent memory region 128 is preserved in case of system shut-downs, including either un-planned power interruptions or intentional shut-downs).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Natanzon to incorporate teachings of Spottswood to implement the main memory (in Singer) using a scalable persistent memory as system memory 110 (in Spottswood). A person of ordinary skill in the art would have been motivated to combine the teachings Natanzon with Spottswood because it improves efficiency and reliability of the system disclosed in the combination of Natanzon by preserving data stored in a system memory in case of system shut-downs (Spottswood, [0027]). 
Regarding claim 28, claim 28 has similar limitations as claim 12 and is rejected for the similar reasons.
Regarding claim 15, the combination of Natanzon, Singer, and Spottswood teaches all the features with respect to claim 12 as outlined above. The combination of Natanzon further teaches the method of claim 12, wherein enabling the replica application instance to use the PMEM as volatile-mode memory includes: virtualizing a memory object as anonymous byte-addressable memory for use by the replica application instance (Spottswood, [0041], software executed by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Natanzon to incorporate teachings of Spottswood to implement the main memory (in Singer) using a scalable persistent memory as system memory 110 (in Spottswood). A person of ordinary skill in the art would have been motivated to combine the teachings Natanzon with Spottswood because it improves efficiency and reliability of the system disclosed in the combination of Natanzon by preserving data stored in a system memory in case of system shut-downs (Spottswood, [0027]). 
Regarding claim 31, claim 31 has similar limitations as claim 15 and is rejected for the similar reasons.
Regarding claim 16, the combination of Natanzon, Singer, and Spottswood teaches all the features with respect to claim 15 as outlined above. The combination of Natanzon further teaches the method of claim 15, wherein the memory object is a distributed memory object (Spottswood, [0026]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Natanzon to incorporate teachings of Spottswood to implement the main memory (in Singer) using a scalable persistent memory as system memory 110 (in Spottswood). A person of ordinary skill in the art would have been motivated to combine the teachings Natanzon with Spottswood because it improves efficiency and reliability of the system 
Regarding claim 32, claim 32 has similar limitations as claim 16 and is rejected for the similar reasons.

Claims 13-14 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Natanzon, Singer, and Spottswood as applied to claims 12 and 28 respectively above, and further in view of Loaiza et al. (US 2019/0065383), hereinafter Loaiza.
Regarding claim 13, the combination of Natanzon teaches all the features with respect to claim 12 as outlined above. The combination of Natanzon does not explicitly teach the method of claim 12, wherein safekeeping the particular state of the in- memory data includes preventing modification of the in-memory data from the particular state to a new state, as claimed.
However, the combination of Natanzon in view of Loaiza teaches the method of claim 12, wherein safekeeping the particular state of the in- memory data includes preventing modification of the in-memory data from the particular state to a new state (Loaiza, [0060],  A consistent read copy of a data block reflects the state of the data block at a particular point, such as at a particular logical timestamp; [0028], depending on the type of access granted (e.g. read, write, or other permissions), a process that is granted direct access can perform the type of access on the NVRAM directly; [0035]; [0058]).

Regarding claim 29, claim 29 has similar limitations as claim 13 and is rejected for the similar reasons.
Regarding claim 14, the combination of Natanzon teaches all the features with respect to claim 13 as outlined above. The combination of Natanzon does not explicitly teach the method of claim 13, wherein preventing modification of the in-memory data includes setting write protection in mappings between a logical address space of the replica application instance and the PMEM, as claimed.
However, the combination of Natanzon in view of Loaiza teaches the method of claim 13, wherein preventing modification of the in-memory data includes setting write protection in mappings between a logical address space of the replica application instance and the PMEM (Loaiza, [0035]; [0058]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Natanzon to incorporate teachings of Loaiza to include permission information in a mapping of memory address and non-volatile random access memory. A person of 
Regarding claim 30, claim 30 has similar limitations as claim 14 and is rejected for the similar reasons.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Natanzon and Singer as applied to claims 19 above, and further in view of Vig et al. (US 11,042,503), hereinafter Vig.
Regarding claim 24, the combination of Natanzon teaches all the features with respect to claim 19 as outlined above. The combination of Natanzon does not explicitly teach the method of claim 19, wherein a new memory image is captured each time after the replica application instance has completed replaying a respective catch-up log, as claimed.
However, the combination of Natanzon in view of Vig teaches the method of claim 19, wherein a new memory image is captured each time after the replica application instance has completed replaying a respective catch-up log (Vig, Col.2, line 54 –Col.3, line 6, Disclosed is a continuous data protection system that captures all of the changes happening on the data store (e.g., a database) and periodically builds system snapshots (sometimes referred to as copies, herein) by applying logs on the closest system snapshot … system snapshots may be built at a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Natanzon to incorporate teachings of Vig to continue create system snapshots by applying change logs to prior snapshots. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Natanzon by providing point-in-time snapshots to restore a failed database when needed (Vig, Col.3, lines 7-16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain et al. (US 10,754,844).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCI N WONG/Primary Examiner, Art Unit 2136